Name: 83/460/EEC: Commission Decision of 4 July 1983 laying down, for the purposes of the survey on the structure of agricultural holdings for 1983, the Community outline of a schedule of tables, the standard code and rules for the transcription on to magnetic tape of the data contained in those tables
 Type: Decision_ENTSCHEID
 Subject Matter: farming systems;  agricultural structures and production;  communications;  information technology and data processing
 Date Published: 1983-09-12

 Avis juridique important|31983D046083/460/EEC: Commission Decision of 4 July 1983 laying down, for the purposes of the survey on the structure of agricultural holdings for 1983, the Community outline of a schedule of tables, the standard code and rules for the transcription on to magnetic tape of the data contained in those tables Official Journal L 251 , 12/09/1983 P. 0024 - 0099 Spanish special edition: Chapter 03 Volume 28 P. 0234 Portuguese special edition Chapter 03 Volume 28 P. 0234 +++++( 1 ) OJ NO L 59 , 2 . 3 . 1982 , P . 1 . COMMISSION DECISION OF 4 JULY 1983 LAYING DOWN , FOR THE PURPOSES OF THE SURVEY ON THE STRUCTURE OF AGRICULTURAL HOLDINGS FOR 1983 , THE COMMUNITY OUTLINE OF A SCHEDULE OF TABLES , THE STANDARD CODE AND RULES FOR THE TRANSCRIPTION ON TO MAGNETIC TAPE OF THE DATA CONTAINED IN THOSE TABLES ( 83/460/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 449/82 OF 15 FEBRUARY 1982 ON THE ORGANIZATION OF A SURVEY ON THE STRUCTURE OF AGRICULTURAL HOLDINGS FOR 1983 ( 1 ) , AND IN PARTICULAR ARTICLE 6 THEREOF , WHEREAS PURSUANT TO ARTICLE 6 ( 1 ) ( A ) OF REGULATION ( EEC ) NO 449/82 MEMBER STATES ARE TO SET OUT THE RESULTS OF THE SURVEY IN THE FORM OF A SCHEDULE OF TABLES DRAWN UP IN ACCORDANCE WITH A COMMUNITY OUTLINE ; WHEREAS THIS OUTLINE IS TO BE DRAWN UP IN ACCORDANCE WITH A COMMUNITY OUTLINE ; WHEREAS THIS OUTLINE IS TO BE DRAWN UP IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 10 OF THE SAID REGULATION ; WHEREAS PURSUANT TO ARTICLE 6 ( 1 ) ( C ) OF REGULATION ( EEC ) NO 449/82 THE MEMBER STATES ARE TO TRANSCRIBE THE RESULTS REFERRED TO IN ARTICLE 6 ( 1 ) ( A ) AND ( B ) OF THE SAID REGULATION ON TO MAGNETIC TAPE IN ACCORDANCE WITH A PROGRAMME OF WHICH IS STANDARD FOR ALL MEMBER STATES ; WHEREAS THE METHOD AND PROGRAMME OF TRANSCRIPTION ARE TO BE DRAWN UP IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 10 OF THE SAID REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE FOR AGRICULTURAL STATISTICS , HAS ADOPTED THIS DECISION : ARTICLE 1 THE COMMUNITY OUTLINE OF THE SCHEDULE OF TABLES FOR THE SURVEY ON THE STRUCTURE OF AGRICULTURAL HOLDINGS FOR 1983 IS SET OUT IN ANNEX 1 . ARTICLE 2 THE STANDARD CODE AND THE METHOD OF TRANSCRIPTION ON TO MAGNETIC TAPE OF THE RESULTS REFERRED TO IN ARTICLE 6 ( 1 ) ( A ) ( B ) OF REGULATION ( EEC ) NO 449/82 ARE SET OUT IN ANNEXES 2 , 3 AND 4 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 4 JULY 1983 . FOR THE COMMISSION RICHARD BURKE MEMBER OF THE COMMISSION ANNEXES : SEE OJ NO L 251 OF 12 . 9 . 1983 .